                Case 19-31445-hcd            Doc 40       Filed 08/13/19       Page 1 of 11




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

                                                             )
In re:                                                       )      Chapter 11
                                                             )
INTERLOGIC OUTSOURCING, INC., et al., 1                      )      Case No. 19-31445
                                                             )
                          Debtors.                           )      (Joint Administration Requested)
                                                             )




                 UNITED STATES TRUSTEE’S OBJECTION
TO DEBTORS’ EMERGENCY MOTION SEEKING ENTRY OF INTERIM AND FINAL
    ORDERS (I) AUTHORIZING DEBTORS TO PAY CERTAIN PREPETITION
CLAIMS HELD BY CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF


         In support of her Objection (the “Objection”) to the Debtors’ Emergency Motion Seeking

Entry of Interim and Final Orders (I) Authorizing Debtors to Pay Certain Prepetition Claims held

by Critical Vendors and (II) Grating Related Relief (the “Motion”), Nancy J. Gargula, the United

States Trustee for Region 10 (the “U.S. Trustee”), by and through her undersigned counsel,

states as follows:

                                            INTRODUCTION

         The Court should deny the Debtors’ Motion or defer entry of the proposed interim and

final orders until the Debtors provide adequate information to support the Motion and more

adequate notice to creditors and parties in interest. Concurrent with this Motion, the Debtors

also filed emergency motions seeking to extend the time to file Schedules and Statements of

Affairs and to file a consolidated creditor matrix, and consolidated list of the top 30 largest


1
         The Debtors in these chapter 11 cases include: Interlogic Outsourcing, Inc. (“Interlogic”) (Case No. 19-
31445); IOI Payroll Services, Inc. (“IOI Payroll”) (Case No. 19-31446); TimePlus Systems, LLC (“TimePlus”) (Case
No. 19-31451); IOI West, Inc. (Case No. 19-31447); Lakeview Technology, Inc. (Case No. 19-31449); Lakeview
Holdings, Inc. (19-31448); and ModEarn, Inc. (Case No. 19-31450). The location of the Debtors’ headquarters is:
1710 Leer Drive, Elkhart, Indiana 46514.
               Case 19-31445-hcd         Doc 40       Filed 08/13/19    Page 2 of 11




unsecured creditors. See Case No. 19-31445, Dkt. Nos. 16 and 13. As such, the majority of the

Debtors’ approximately 7,000 creditors will not receive notice of these filings until after the

proposed first day hearing on this motion. Moreover, no creditors committee has been appointed

or can be appointed in time for a committee to review the Motion. Accordingly, the United

States Trustee submits that there is a public interest in ensuring that assets of the Debtors’ estates

are not so speedily expended and on such limited notice.

       The Debtors have failed to identify any of the specific vendors to whom the proposed

payment of prepetition claims would be made. Nor have the Debtors specified the actual

proposed amounts to be paid to the unidentified vendors. Moreover, although the Debtors seek

joint administration of the seven Debtors, these cases have not been substantively consolidated

and the Debtors have failed to identify which Debtor owes which vendor. The only information

provided is a boilerplate recitation of case law on critical vendor motions, with the request for

authority to pay unidentified vendors, unidentified amounts, owed by unidentified individual

Debtors, all in contradiction to the normal priorities of distribution, without adequate information

as to why such payments are truly critical and necessary. Consequently, it is not possible for

parties in interest to understand fully the aggregate amount of money that is to be paid from the

Debtors’ estates.

       It is important to note that the Debtors have a large body of potential creditors, possibly

in the thousands, who have allegedly been significantly harmed by the Debtors’ failure to make

payments of their customers’ withholding tax obligations to the Internal Revenue Service, the

Indiana Department of Revenue, and other state taxing authorities. The Debtors seek to favor

unnamed creditors in undisclosed amounts over the many individuals who have been harmed by

the Debtors’ prepetition misconduct and to have such payments made without adequate notice to



                                                  2
              Case 19-31445-hcd         Doc 40       Filed 08/13/19   Page 3 of 11




the many creditors who have been allegedly harmed. Given the Debtors’ main secured lender’s

allegations of prepetition fraud by the Debtors, as set forth below, and that the Debtors’ checks

aggregating over $200 million were dishonored, immediate payment by the Debtors of any

prepetition claims should be subjected to very close scrutiny prior to authorization of such

payments.

                                        JURISDICTION

        1.     This Court has jurisdiction to hear this Objection under 28 U.S.C. §§ 157 and

1334.

        2.     Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with the administrative

oversight of cases commenced pursuant to chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to

enforce the bankruptcy laws as written by Congress and interpreted by the courts. See United

States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96

(3d Cir. 1994) (noting the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307,

which goes beyond mere pecuniary interest).

        3.     Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on any issue in

any case or proceeding, including with regard to this Objection.

                                        BACKGROUND

        4.     Interlogic Outsourcing, Inc. (“Interlogic”) and its affiliated Debtors provide

payroll processing services across the nation, including payroll checks and related reports,

payroll tax filing, electronic timekeeping, managing human resources information, and online

payroll reporting. Among other things, for example, IOI Payroll advertises on its website that it

can “handle calculating, filing, and depositing your taxes to give you freedom from risks



                                                 3
                   Case 19-31445-hcd           Doc 40        Filed 08/13/19     Page 4 of 11




associated with payroll tax management/compliance.” 2 Its website further provides that, among

the services provided to their customers, they “calculate, reconcile and deposit your payroll taxes

and file all required payroll tax returns for federal, state and local authorities. Our payroll tax

service makes your deposits and files accurate returns on-time, protecting you from very costly

penalties of missing deadlines. We provide you with easy-to-read quarterly reports that provide

a summary of deposit details as well as copies of all payroll tax returns filed on your behalf.” 3

           5.      Prepetition, on July 10, 2019, KeyBank National Association (“KeyBank”) filed a

lawsuit in the United States District Court for the Northern District of Ohio, containing one count

for breach of contract and one count for fraud against Interlogic and its now-former CEO, Najeeb

Khan (“Khan”), and seeking temporary restraining orders and a preliminary injunction.

           6.      KeyBank provided various financial and cash management services to Interlogic,

including maintaining company accounts and processing deposits into and transfers out of those

accounts for purposes of Interlogic’s business.

           7.      In its Verified First Amended Complaint for Temporary Restraining Order,

Preliminary Injunction, Permanent Injunction and Damages (“KeyBank Complaint”) (Case No.

19-cv-01566, Dkt. #3), KeyBank alleges that on July 3 and 5, 2019, $250 million total in checks

drawn from accounts held by TimePlus and IOI Payroll at Lake City Bank in Warsaw, Indiana,

was deposited into KeyBank, consistent with the Debtors’ prior financial practices, apparently in

furtherance of the Debtors’ payroll services to Interlogic’s customers. KeyBank further alleges

that Khan and Interlogic then directed the wire transfers out of KeyBank to Berkshire Bank,

Wells Fargo Bank, N.A., and JPMorgan Chase aggregating $90 million on July 5, 2019, and wire

transfers aggregating an additional $122.5 million on July 8, 2019.


2
    See IOI Pay, found at https://www.ioipay.com/index.php/payroll-tax-management/, August 12, 2019.
3
    Id.

                                                         4
              Case 19-31445-hcd         Doc 40       Filed 08/13/19   Page 5 of 11




       8.      KeyBank alleges it then received notices from Lake City Bank that the checks

issued by TimePlus and IOI Payroll were being returned for insufficient funds, that Lake City

Bank would dishonor the cleared checks, such that funds were not transferred from Lake City

Bank to KeyBank sufficient to cover the approximate $212.5 million in wire transfers issued by

KeyBank based on Khan’s and Interlogic’s instructions.

       9.      While temporary restraining orders and preliminary injunctions were entered as to

Khan, Chase, Wells Fargo, and Berkshire, there is almost no information available regarding

why Debtors had insufficient funds available to cover over $200 million transferred to KeyBank

and then wired on to Chase, Wells Fargo and Berkshire, allegedly resulting in a failure of the

Debtors’ primary business service of paying its customers’ tax obligations.

       10.     Indeed, the Debtors acknowledge in the Declaration of Daniel Wikel, Chief

Restructuring Officer of Interlogic Outsourcing, Inc., in Support of Debtors’ Chapter 11 Petitions

and First Day Motions (“Wikel Declaration”) that “Unbeknownst to the Debtors’ employees and

customers, Mr. Khan had perpetrated a significant and ongoing scheme of intentional financial

mismanagement against the Debtors and their financial institutions.” Declaration at ¶ 11. The

Debtors further acknowledge that the “series of wire transfers” Khan initiated were “purportedly

in aid of the Debtors’ payroll-processing obligations, but which in reality were in furtherance of

a sophisticated scheme of carefully orchestrated intercompany wires…”. Id. Mr. Khan’s actions

resulted in “significant overdrafts at a majority of the Debtors’ Payroll Processing Accounts,

particularly at the Payroll Processing Accounts held with KeyBank.” Declaration at ¶ 37.

       11.     The Debtors have not filed schedules and statements of affairs and they have not

disclosed the full scope of the losses incurred by their customers and their customers’




                                                 5
               Case 19-31445-hcd        Doc 40       Filed 08/13/19   Page 6 of 11




employees’, whose withholding taxes were not transmitted to the Internal Revenue Service and

other state taxing authorities.

        12.     On August 10 and 11, 2019 (the “Petition Dates”), the Debtors filed voluntary

petitions for relief under chapter 11 of Title 11 of the Bankruptcy Code.

        13.     An official committee of creditors has not yet been appointed in these cases.

        14.     The Debtors have continued in possession of their properties and have continued

to operate and maintain their business as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

        15.     Concurrently with the Motion, the Debtors have filed certain other motions and

applications also seeking certain “first day” relief on an emergent basis, including multiple other

motions seeking authority to pay pre-petition obligations at the outset of these cases.

        16.     In addition to such other motions seeking to pay multiple pre-petition obligations

on extremely shortened notice, the Debtors have not yet filed their Schedules and Statements of

Affairs and have filed an Emergency Motion for Entry of an Order Extending the Debtors’ Time

to File Schedules, Statements of Financial Affairs, and Other Documents Required by 11 U.S.C.

§ 521 and/or Rule 1007 of the Federal Rules of Bankruptcy Procedure and (II) Granting Related

Relief, seeking an additional thirty days to file required documents, through and including

September 24, 2019. See Docket No. 15. Accordingly, it is not entirely clear what the likely

universe of claims against the Debtors may be, or how many creditors are excluded from the

favored treatment the Debtors seek for their designated “critical vendors.”

                                          ARGUMENT

        17.     Because the Debtors have failed to identify the vendors proposed to be paid, the

specific services each particular vendor provides, or the actual amounts proposed to be paid to



                                                 6
                 Case 19-31445-hcd        Doc 40       Filed 08/13/19   Page 7 of 11




each particular vendor, the Debtors have not provided adequate information and evidence to

meet the high burden set forth by the Seventh Circuit in In re Kmart Corp., 359 F.3d 866 (7th

Cir. 2004), necessary to establish that payment of pre-petition obligations for the proposed

critical vendors is warranted or that the Debtors will suffer irreparable harm if the relief sought is

denied.

          18.    As the Seventh Circuit explained,

          Section 105(a) allows a bankruptcy court to “issue any order, process, or
          judgment that is necessary or appropriate to carry out the provisions of” the Code.
          This does not create discretion to set aside the Code's rules about priority and
          distribution; the power conferred by § 105(a) is one to implement rather than
          override. Every circuit that has considered the question has held that this statute
          does not allow a bankruptcy judge to authorize full payment of any unsecured
          debt, unless all unsecured creditors in the class are paid in full.

In re Kmart Corp., 359 F.3d at 871 (citations omitted).

          19.    However, by the Motion, the Debtors seek to pay the unnamed creditors, who

provide unidentified services and products, the full amount of their pre-petition debt, while an

unknown number of other creditors in the same class may not be paid in full, or at all.

          20.    As justification for the Motion, the Debtors assert that, absent payment in full to

the unidentified “critical” vendors for the outstanding pre-petition obligations, the Debtors will

be unable to continue in operation because the vendors will refuse to provide necessary services

and products, causing a loss of customers. The Debtors also assert that there are no readily

available alternate providers of the asserted critical products and services.

          21.    The Debtors have not, however, adequately demonstrated that any particular

vendor would cease doing business with the Debtors if it is not paid immediately. See In re

Kmart, 359 F.3d at 868. Additionally, the Debtors have not shown any evidence that

discrimination among the unsecured creditors is the only way to facilitate their reorganization or



                                                   7
               Case 19-31445-hcd             Doc 40       Filed 08/13/19   Page 8 of 11




that they would truly be as well off if the critical vendors are paid in full as they would be if the

critical vendors are not paid in full. Id.

        22.     The Debtors provide inadequate information regarding actual efforts made to find

alternate vendors, providing only generalities regarding the process. The Debtors provide

inadequate information as to the uniqueness of the particular goods or products for which any of

the critical vendors are to be provided payment in full. Thus, they have not shown that dealing

with any particular vendor is “virtually indispensable to profitable operations or preservation of

the estate.” In re CoServ, L.L.C., 273 B.R. 487, 498 (Bankr. N.D. Tex. 2002).

        23.     The Debtors do not show that any, or even most, of the vendors are not just as

reliant on the Debtors’ continuing business as the Debtors are reliant on receiving the particular

vendors’ continuing goods or services. See, e.g. In re Kmart, 359 F.3d at 873 (observing that

some supposedly critical vendors will continue to do business with the debtor because they

must). Nor have the Debtors shown that they have explored alternate terms of payment. See In

re CoServ, L.L.C., 273 B.R. at 499 (“If payment is intended to assuage the claimant's concern

about future dealings, a deposit, collect on delivery terms, payment on shipment and countless

other devices are available that will not offend the general principle that prepetition claims

should not be paid.”).

        24.     The Debtors also fail to provide the Court and parties in interest with the model

form of agreement to be sent to the proposed “critical” vendors or with the terms evidencing that

the vendors will, in fact, provide the Debtors with ongoing goods or services. As explained in

In re United Am., Inc., 327 B.R. 776, 784 (Bankr. E.D. Va. 2005),

        The court cannot allow the position [of critical vendor] to be abused. … [T]he
        remedy must be crafted to the circumstances of the case, … and should provide an
        adequate remedy …but not a windfall. … Part of a complete remedy must assure
        the debtor of the vendor’s future performance. There must be an obligation on the

                                                      8
                   Case 19-31445-hcd              Doc 40         Filed 08/13/19      Page 9 of 11




           part of the critical vendor to provide future supplies and services. He may not
           accept the pre-petition payment and then terminate an at-will relationship.


           25.      Under such circumstances, at a minimum, prior to the entry of even an interim

order, the Court should require the Debtors to provide creditors and parties in interest with

adequate notice and an opportunity to understand the specifics regarding the amounts proposed

to be paid, the identities of the creditors proposed to be paid, the specific services of each of such

creditor to be paid, the terms of the under which the proposed critical vendors would continue to

provide services, and the actual efforts made to obtain alternate providers or to negotiate the

continuation of services without the necessity of immediate, post-petition payment of prepetition

claims. Adequate notice of the actual relief to be granted and adequate time to object is the

minimum baseline required for these proposed extraordinary transactions.

           26.      Most significantly, because of their failure to identify the true details of the

identity of the providers, the actual proposed payments, terms of continued service, and the other

information required by Seventh Circuit case law, Debtors have failed to meet their burden to

demonstrate that there is a true threat to the business as a going concern, see CoServ., 273 B.R. at

499, or to demonstrate, in fact, that denial of the Motion will result in immediate and irreparable

harm. Fed.R.Bankr.P. 6003. 4




4
    Rule 6003 provides:

           Except to the extent that relief is necessary to avoid immediate and
           irreparable harm, the court shall not, within 20 days after the filing
           of the petition, issue an order granting the following:
           ***
           (b) a motion to use, sell, lease, or otherwise incur an obligation
           regarding property of the estate, including a motion to pay all or part
           of a claim that arose before the filing of the petition, but not a
           motion under Rule 4001.

                                                             9
              Case 19-31445-hcd           Doc 40    Filed 08/13/19     Page 10 of 11




       27.     Further, the Debtors seek an unusually long extension of time to file their

Schedules, Statements of Affairs and other required documents, up to September 24, 2019. Dkt.

No. 16. Additionally, the Debtors seek permission to file consolidated matrices and to limit the

notice parties during these crucial first phases of these cases. See Dkt. No. 13. Moreover, a

creditors committee has not yet been appointed, so the majority of the creditors will likely have

no notice and no voice in these proceedings until after many significant matters have been

presented to the Court. This lack of notice to so many of the creditors militates against the entry

of orders disposing of estate assets on such an expedited basis. Rather, the United States Trustee

submits that the Court should deny the Motion and should preserve the status quo until all parties

in interest have adequate notice and may make informed decisions as to whether they should

respond or object to the relief sought.

                                           CONCLUSION

       For the reasons set forth herein, the U.S. Trustee requests that the Court deny the Motion,

or at a minimum, defer entry of an order authorizing any critical vendor payments until other

creditors and parties in interest have at least some opportunity, even on shortened notice, to

consider the Motion and submit responses to the Court. The U.S. Trustee reserves the right to

submit additional objections in the event the Debtors provide further details regarding the

substance of the proposed transactions, or to withdraw her Objection, as the case may be, should

the Debtors provide the evidence to support the Motion.

Date: August 13, 2019                                   Respectfully submitted,

                                                        NANCY J. GARGULA
                                                        United States Trustee

                                              By:       /s/ Susan J. Roberts
                                                        Susan Jaffe Roberts
                                                        Assistant United States Trustee

                                                   10
Case 19-31445-hcd   Doc 40    Filed 08/13/19     Page 11 of 11




                                  Office of the United States Trustee
                                  100 East Wayne Street, Suite 555
                                  South Bend, IN 46601
                                  (574) 236-8140
                                  Susan.J.Roberts@usdoj.gov




                             11
